Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  
Claim 17 recites “extending the over” in line 7.  Appropriate correction is required.
Allowable Subject Matter
Claim 3, 4, 6-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Cheng et al. (US 20160247841 A1) hereafter referred to as Cheng
In regard to claim 12 Cheng teaches an integrated circuit (IC) [see Fig. 10L see paragraph 0067 “photodiode”], comprising: 
a substrate [ “Si substrate 100”]  including a well region [“doped layer 110”] ; 
an epitaxial pillar [see paragraph 0069, 0042 “epitaxially-deposited light absorption epitaxial layer ” “seeding layer 58” and “photo-sensitive region 54” “seeding layer may be Si, Ge, or SiGe” “photo-sensitive region may be Si, Ge or SiGe”] extending upward from the well region, the epitaxial pillar including a lower epitaxial region and an upper epitaxial region; 
a dielectric layer [“field dielectric layer 50” and “passivation spacer 52a” “passivation layer 52 is Si (amorphous or poly-crystalline), nitride, or high-k dielectric”] arranged over an upper surface of the substrate and having inner sidewalls [see Fig. 10L] that contact outer sidewalls of the lower epitaxial region, such that the dielectric layer extends over [see Fig. 10L] outer edges of the well region; and 
a dielectric sidewall structure [“second isolation layer 501” and “spacer 520” see 521] having a bottom surface that rests on an upper surface of the dielectric layer and having inner sidewalls that contact  [see Fig. 10L] outer sidewalls of the upper epitaxial region.
In regard to claim 16 Cheng teaches wherein inner sidewalls of the dielectric sidewall structure have rounded upper surfaces  [see 521], and where an upper surface of the epitaxial pillar flares outward  [see Fig. 10L] over the rounded upper surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20160247841 A1) hereafter referred to as Cheng
In regard to claim 1 Cheng teaches an integrated circuit (IC) [see Fig. 10L see paragraph 0067 “photodiode”], comprising: 
a substrate [ “Si substrate 100”] including a well region [“doped layer 110”] having a first conductivity type; 
an epitaxial pillar [see paragraph 0069, 0042 “epitaxially-deposited light absorption epitaxial layer ” “seeding layer 58” and “photo-sensitive region 54” “seeding layer may be Si, Ge, or SiGe” “photo-sensitive region may be Si, Ge or SiGe”] of SiGe or Ge extending upward from the well region ; 
a dielectric layer [“field dielectric layer 50” and “passivation spacer 52a” “passivation layer 52 is Si (amorphous or poly-crystalline), nitride, or high-k dielectric”] arranged over an upper surface of the substrate and disposed around the lower epitaxial region to extend over outer edges [see Fig. 10L] of the well region, the dielectric layer having inner sidewalls that contact [see Fig. 10L] outer sidewalls of the epitaxial pillar; and 
a dielectric sidewall structure [“second isolation layer 501” and “spacer 520” see 521] having a bottom surface that rests on an upper surface of the dielectric layer and having inner sidewalls that extend continuously from the upper surface of the dielectric layer to a top surface of the epitaxial pillar,
but does not state that the epitaxial pillar including a lower epitaxial region having the first conductivity type and an upper epitaxial region having a second conductivity type, which is opposite the first conductivity type.
However see paragraph 0067 “photodiode”, see Fig. 11G, see Fig. 2F  see paragraph 0049 “the counter doping mesa region 142 below the Ge mesa region 140 with n-type dopants and suitable thickness (1 nm to 150 nm) is formed to compensate the p-type heterogeneous interface reduce the built-in potential and hence the operation bias and/or leakage current”.
Thus it would be obvious to modify Fig. 10L to include counter doping mesa over doped layer 110 and to include doped region 56 i.e. to include that the epitaxial pillar including a lower epitaxial region having the first conductivity type and an upper epitaxial region having a second conductivity type, which is opposite the first conductivity type.
The motivation is to compensate the p-type heterogeneous interface reduce the built-in potential and hence the operation bias and/or leakage current.
In regard to claim 5 Cheng teaches wherein inner sidewalls of the dielectric sidewall structure [see 521] have rounded upper surfaces, and where an upper surface of the epitaxial pillar flares outward [see Fig. 10L] over the rounded upper surfaces.

Claim(s) 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Kashiura et al. (US 2003/0168709 A1) hereafter referred to as Kashiura 
In regard to claim 2 Cheng does not teach wherein the dielectric layer and dielectric sidewall structure have the same dielectric material composition as one another.
See Kashiura teaches see Fig. 1 see paragraph 0042 “insulating films 18 and 20 are each formed out of a silicon oxide film” .
Thus it would be obvious to modify Fig. 10L to include silicon oxide to make the insulating layers i.e. to include wherein the dielectric layer and dielectric sidewall structure have the same dielectric material composition as one another.
The motivation is that silicon oxide is known to be an excellent insulator.
In regard to claim 15 Cheng does not teach wherein the dielectric sidewall structure and the dielectric layer have the same dielectric material composition as one another.
See Kashiura teaches see Fig. 1 see paragraph 0042 “insulating films 18 and 20 are each formed out of a silicon oxide film” .
Thus it would be obvious to modify Fig. 10L to include silicon oxide to make the insulating layers i.e. to include wherein the dielectric sidewall structure and the dielectric layer have the same dielectric material composition as one another.
The motivation is that silicon oxide is known to be an excellent insulator.

Claim(s) 14, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng .
In regard to claim 14 Cheng does not specifically teach wherein the pillar of Ge or SiGe material is at least substantially free of voids and gaps.
However see paragraphs 0037, 0038 Cheng uses epitaxy and makes an effort to avoid damage.
Thus it would be obvious to modify Fig. 10L to include that wherein the pillar of Ge or SiGe material is at least substantially free of voids and gaps.
The motivation is that epitaxy is ordered growth and is substantially free of voids and gaps.
In regard to claim 13 Cheng does not specifically teach  wherein the epitaxial pillar further comprises: an intrinsic region of Si or SiGe separating the lower epitaxial region from the upper epitaxial region.
However see paragraph 0067 “photodiode”, see Fig. 11G, see Fig. 2F  see paragraph 0049 “the counter doping mesa region 142 below the Ge mesa region 140 with n-type dopants and suitable thickness (1 nm to 150 nm) is formed to compensate the p-type heterogeneous interface reduce the built-in potential and hence the operation bias and/or leakage current”. See that Cheng does not actual actually state doping of “seeding layer 58” and “photo-sensitive region 54” .
Thus it would be obvious to modify Fig. 10L to include counter doping mesa over doped layer 110 and to include doped region 56 i.e. to include p-i-n structure i.e. to include wherein the epitaxial pillar further comprises: an intrinsic region of Si or SiGe separating the lower epitaxial region from the upper epitaxial region.
The motivation is that that p-i-n structure photodiode is known to give good results as photodiode.

Claim(s) 17- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 20160247841 A1) hereafter referred to as Cheng in view of Lai et al. (US 20140363121 A1) hereafter referred to as Lai.
In regard to claim 17 Cheng teaches an integrated circuit (IC) [see Fig. 10L see paragraph 0067 “photodiode”], comprising: 
a substrate [ “Si substrate 100”] including a well region [“doped layer 110”] having a first conductivity type; 
a dielectric layer [“field dielectric layer 50” and “passivation spacer 52a” “passivation layer 52 is Si (amorphous or poly-crystalline), nitride, or high-k dielectric”] arranged over an upper surface of the substrate, the dielectric layer extending over outer edges [see Fig. 10L] of the well region and including an opening that leaves an inner portion of the well region exposed; 
a dielectric layer “B” [“second isolation layer 501” ] arranged over an upper surface of dielectric layer, the dielectric layer “B” extending  [see Fig. 10L] the over outer edges of the well region and including an opening that leaves the inner portion of the well region exposed; 
an epitaxial pillar of SiGe or Ge [see paragraph 0069, 0042 “epitaxially-deposited light absorption epitaxial layer ” “seeding layer 58” and “photo-sensitive region 54” “seeding layer may be Si, Ge, or SiGe” “photo-sensitive region may be Si, Ge or SiGe”] extending upward from the inner portion of the well region to an upper surface of the  dielectric layer “B” ; and 
a dielectric sidewall structure [“spacer 520” see 521] surrounding the epitaxial pillar and having a bottom surface that rests on an upper surface of the dielectric layer; 
wherein inner sidewalls of the dielectric sidewall structure have rounded upper surfaces [see Fig. 10L], and where an upper surface of the epitaxial pillar flares outward [see Fig. 10L] over the rounded upper surfaces
but does not specifically teach that dielectric layer “B” is low-K nor that the epitaxial pillar including a lower epitaxial region having the first conductivity type and an upper epitaxial region having a second conductivity type, which is opposite the first conductivity type.
However see paragraph 0067 “photodiode”, see Fig. 11G, see Fig. 2F  see paragraph 0049 “the counter doping mesa region 142 below the Ge mesa region 140 with n-type dopants and suitable thickness (1 nm to 150 nm) is formed to compensate the p-type heterogeneous interface reduce the built-in potential and hence the operation bias and/or leakage current”.
Thus it would be obvious to modify Fig. 10L to include counter doping mesa over doped layer 110 and to include doped region 56 i.e. to include that the epitaxial pillar including a lower epitaxial region having the first conductivity type and an upper epitaxial region having a second conductivity type, which is opposite the first conductivity type.
The motivation is to compensate the p-type heterogeneous interface reduce the built-in potential and hence the operation bias and/or leakage current.
Cheng does not specifically teach that dielectric layer “B” is low-K.
See Lai paragraph 0015 “dielectric layers 110 and 124 can be an inter-layer dielectric (ILD) comprising a low-k dielectric material or any other suitable material”.
Thus it would be obvious to modify Fig. 10L to include that dielectric layer “B” is low-K.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that low-K gives better isolation with desirable low dielectric constant.
In regard to claim 18 Cheng and Lai as combined does not specifically teach  wherein the epitaxial pillar further comprises: an intrinsic region of Si or SiGe separating the lower epitaxial region from the upper epitaxial region.
However see paragraph 0067 “photodiode”, see Fig. 11G, see Fig. 2F  see paragraph 0049 “the counter doping mesa region 142 below the Ge mesa region 140 with n-type dopants and suitable thickness (1 nm to 150 nm) is formed to compensate the p-type heterogeneous interface reduce the built-in potential and hence the operation bias and/or leakage current”. See that Cheng does not actual actually state doping of “seeding layer 58” and “photo-sensitive region 54” .
Thus it would be obvious to modify Fig. 10L to include counter doping mesa over doped layer 110 and to include doped region 56 i.e. to include p-i-n structure i.e. to include wherein the epitaxial pillar further comprises: an intrinsic region of Si or SiGe separating the lower epitaxial region from the upper epitaxial region
The motivation is that that p-i-n structure photodiode is known to give good results as photodiode.
In regard to claim 19 Cheng and Lai as combined does not specifically teach wherein the pillar of Ge or SiGe material is at least substantially free of voids and gaps.
However see paragraphs 0037, 0038 Cheng uses epitaxy and makes an effort to avoid damage.
Thus it would be obvious to modify Fig. 10L to include that the pillar of Ge or SiGe material is at least substantially free of voids and gaps.
The motivation is that epitaxy is ordered growth and is substantially free of voids and gaps.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Kashiura et al. (US 2003/0168709 A1) hereafter referred to as Kashiura 
In regard to claim 20 Cheng does not teach  wherein the dielectric sidewall structure and the dielectric layer have the same dielectric material composition as one another.
See Kashiura teaches see Fig. 1 see paragraph 0042 “insulating films 18 and 20 are each formed out of a silicon oxide film” .
Thus it would be obvious to modify Fig. 10L to include silicon oxide to make the insulating layers i.e. to include wherein the dielectric sidewall structure and the dielectric layer have the same dielectric material composition as one another.
The motivation is that silicon oxide is known to be an excellent insulator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818